

117 HR 569 IH: Defend our Coast Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 569IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. McEachin (for himself, Ms. Adams, Mr. Beyer, Mr. Brown, Mr. Connolly, Mrs. Luria, Mr. Price of North Carolina, Ms. Ross, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to withdraw the outer Continental Shelf in the Mid-Atlantic planning area from disposition, and for other purposes.1.Short titleThis Act may be cited as the Defend our Coast Act.2.Withdrawal from disposition of Mid-Atlantic outer Continental ShelfSection 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended by adding at the end the following:(g)Withdrawal from disposition of Mid-Atlantic outer Continental ShelfThe Secretary may not issue a lease for the exploration, development, or production of oil or gas on the outer Continental Shelf in the Mid-Atlantic planning area..